Citation Nr: 1430772	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-01 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to May 1965.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO denied a claim of service connection for lumbar spine disorder.  The Veteran filed a notice of disagreement in September 2010.  A statement of the case was issued in November 2010, followed by the submission of a VA Form 9 in December 2010.  Supplemental statements of the case issued on March 2011 and December 2011 continued to deny service connection for the Veteran's lumbar spine disorder.

The Board has reviewed all relevant documents in the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims files in its consideration of the appeal.

After the issuance of the December 2011 supplemental statement of the case, additional new evidence has been received.  The Veteran's representative has waived the agency of original jurisdiction (AOJ) review of this evidence in the March 2014 informal hearing procedure memorandum. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the reasons noted below, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed disability manifested by lumbar spine pain.
 
The service treatment records show that in August 1963, the Veteran sought medical treatment for persistent sharp pain in his lower back while driving a military truck and that he denied any particular trauma or strain to his back.  An examination revealed bilateral costovertebral angle tenderness especially on the left side and abdominal tenderness and guarding on the left lower quadrant.  X-rays of the dorsal and lumbar spine were taken and they did not show any injury.  The Veteran received some muscle relaxants and pain medication and returned to his duties without subsequent incident.

Two etiological opinions have been obtained or submitted in support of the Veteran's claim.  After having treated the Veteran from March 1990 to May 1992 and again in May 2011, D.F. - a private chiropractor - submitted an undated opinion in July 2011.  The chiropractor stated that the Veteran has "... multilevel degenerative changes seen throughout the thoracolumbar spine, calcification of the disks and ankylosing spondylitis has also developed from chronic spinal instability at the L4/L5 and L5/S1 levels."  The chiropractor noted that "[the Veteran] stated his initial injury to his back occurred in the military August 13, 1963 while driving a truck across a field and hitting a pothole."  The examiner then opined "... this condition can be attributed to that impact in with a degree of medical certainty."  However, the private medical nexus opinion, is speculative based on the use of "can be attributed" language.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Moreover, the opinion's attribution of the nexus to "a degree of medical certainty" does not meet VA standards.  This opinion was completely devoid of rationale and is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).

A VA medical examination conducted in November 2010 diagnosed the Veteran for a mild degenerative disc disease.  The physician opined that the Veteran's "mild degenerative disc disease is more likely related to normal wear and tear process of age and his occupation."  

The VA examiner stated "there is no evidence of chronicity of his low back pain even after discharge from service until he went to see his chiropractor (15 years prior to January 2010)."  However, the Board's review of the claims file reveals evidence of the Veteran's chronic low back pain.  A January 2010 note from Veteran's chiropractor states he has treated the Veteran for the past 15 years and the Veteran informed the chiropractor that the source of his back problems occurred while he was in the military.  There are also January 2010 lay statements from two of the Veteran's work supervisors stating that the Veteran suffered from back problems over a number of years.  Furthermore, the Veteran on December 2009 and July 2010 stated his back pain has continued since his in-service back injury.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined that an examination is inadequate where the examiner does not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.  Therefore, a remand is necessary in order to obtain an addendum opinion that takes the Veteran's contentions into consideration.

The Veteran has submitted payment records for treatment at chiropractor D.F. from May 2011 to May 2013 and Vardeman Chiropractic PLLC from September 2013 to February 2014.  The Veteran may have other pertinent private chiropractic or treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records and furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, private treatment records, including copies of any records demonstrating treatment for his lower back.  All reasonable attempts should be made to obtain such records.  If any private records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Return the claims file, to include a copy of this remand, to the November 2010 VA examiner for an addendum opinion.  If the examiner who drafted the November 2010 opinion is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

a.  Based on a review of the entire record of evidence, is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disorder had its onset during the Veteran's period of active duty service, or was otherwise caused by any incident or event that occurred during active duty service, to include "CVA tenderness" and "lumbar strain" documented by the service treatment records?  See August 1963 STR.

b.  Is it at least as likely as not that (50 percent or greater probability) that a lumbar spine disorder manifested within one year of the Veteran's separation from service, in May 1965 (that is, by May 1966)?

In answering the above questions, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  See Dalton supra, (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

The reasons and bases for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

2.  After completing the above action, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



